Exhibit 10.16

 

TEXTRON INC.

COMPENSATION AND BENEFITS SUMMARY

FOR NON-EMPLOYEE DIRECTORS

(EFFECTIVE JANUARY 1, 2020)

 

 

 

 

 

 

COMPENSATION

 

Cash Retainer

Non-employee directors receive an annual cash retainer of $125,000 which is paid
in quarterly installments at the end of each full calendar quarter. Payments are
prorated for partial calendar quarters served.

 

Committee chairpersons are paid an additional annual retainer, as follows:
Audit, $15,000; Nominating and Corporate Governance, $15,000; and Organization
and Compensation, $20,000. The Lead Director is paid an additional $35,000
annual retainer. Audit Committee members (including the Audit Committee
chairperson) are paid an additional $15,000 annual retainer.  The additional
retainers are paid in cash in quarterly installments at the end of each full
quarter, and payments are prorated for partial calendar quarters served.

 

Equity Program

As of the date of the Annual Meeting of Shareholders, for each year beginning on
or after January 1, 2020, each non-employee director elected as such meeting
shall be granted Restricted Stock Units (“RSUs”) valued at $145,000. The RSUs
will be issued under, and subject to the terms of, the Textron Inc. 2015
Long-Term Incentive Plan Equity Program for Non-Employee Directors, The RSUs
will vest one year from the date of grant unless the director elects to defer
settlement of the RSUs until his or her separation from Board service. Upon
vesting, the RSUs will be settled in shares of Common Stock.

 

 

 

 

Meeting Fees

There are no fees payable for attendance at any Board or committee meetings.

 

 

One-Time Restricted

Stock Grant

A grant of 2,000 restricted shares of Common Stock under the Textron Inc. 2015
Long-
Term Incentive Plan is made to non-employee Directors upon joining the Board.

 

 

DEFERRED INCOME PLAN

 

 

 

Any percentage of the cash portion of the annual Board retainer ($125,000) or
any percentage of the additional retainers may be deferred into either the stock
unit account or an interest-bearing account under the Deferred Income Plan for
Non-Employee Directors.

 

  

 

OTHER

 

 

 

Expenses

Reasonable travel, lodging and incidental expenses in connection with meetings
are reimbursed.

 

 

Matching
Gift Program

The Textron Charitable Trust will match Director contributions from a minimum
gift of $25 to an aggregate maximum of $7,500 annually to any mix of cultural,
educational, environmental or hospital institutions on a $1 for $1 basis.

 

 

Directors’ Charitable

 [Closed to New Participants as of January 1, 2004]

Award Program

 

 

 

 

 

 



